751 So. 2d 164 (2000)
Fabian BANDY, Appellant,
v.
Frank SHEFFIELD, Appellee.
No. 1D98-3803.
District Court of Appeal of Florida, First District.
February 4, 2000.
Fabian Bandy, Pro Se.
Robert A. Butterworth, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The lower court should not have dismissed the appellant's mandamus petition without clarifying what additional filings were needed to comport with the case management order, and without then giving the appellant a reasonable amount of time within which to comply. See Gonzalez v. Moore, 743 So. 2d 158 (Fla. 1st DCA 1999). The appealed order is therefore reversed and the case is remanded.
ALLEN, WEBSTER and BROWNING, JJ., CONCUR.